ACCEPTED
                                                                    01-14-00807-CR
                                                           FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                               3/30/2015 8:17:28 AM
                                                                CHRISTOPHER PRINE
                                                                             CLERK

           APPELLATE COURT NO. 01-14-00807-CR

  IN THE COURT OF APPEALS FOR THE FIRST JUDICIAL DISTRICT
                                                  FILED IN
                                              1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                  OF THE STATE OF TEXAS       3/30/2015 8:17:28 AM
                                              CHRISTOPHER A. PRINE
                          AT HOUSTON                  Clerk



ALLISON LEIGH CAMPBELL,
                                 Appellant

vs.

THE STATE OF TEXAS,
                          Appellee.
________________________________________________________

                 TRIAL CAUSE NO. 1923909
                 FROM HARRIS COUNTY CRIMINAL
                   COURT AT LAW NO. 12

            Honorable ROBIN BROWN, Presiding
________________________________________________________

        APPELLANT’S RESPONSE TO APPELLEE’S BRIEF
________________________________________________________

                                 PAUL MEWIS
                                 ATTORNEY FOR APPELLANT
                                 4202 Windy Chase Lane
                                 Katy, Texas 77494-1071
                                 281.392.2306 (telephone)
                                 281.392.7203 (facsimile)
                                 STATE BAR NO. 13986500

ORAL ARGUMENT IS REQUESTED
               IDENTIFICATION OF THE PARTIES


A complete list of the names of all interested parties
is provided below:

Counsel for the State:

        DEVON ANDERSON – District Attorney of Harris
    County

        KIMBERLY APERAUCH STELTER – Assistant District
        Attorney on appeal
        Appellate Division
        Harris County District Attorney’s Office
        1201 Franklin, Suite 600
        Houston, Texas 77002-1923


Appellant or criminal defendant:

        ALLISON LEIGH CAMPBELL

Counsel for Appellant:

        PAUL MEWIS, Attorney
        Texas Bar Card No. 13986500
        4202 Windy Chase Lane
        Katy, Texas 77494-1071
        713.857.7003 (cell)
        281.392.2306 (office)
        281.392.7203 (facsimile)
        paul@mewislaw.com (e-mail)

Trial Judge:

        HON. ROBIN BROWN – Presiding Judge

                             ii
                    TABLE OF CONTENTS
                                                     Page

IDENTIFICATION OF THE PARTIES ....................... -ii-

INDEX OF AUTHORITIES ................................ -iv-

RESPONSE TO APPELLEE’S ARGUMENTS ..................... -2-

CONCLUSION .......................................... -21-

CERTIFICATE OF SERVICE .............................. -22-




                            iii
                  INDEX OF AUTHORITIES

Cases                                                Page

Boykin v. State,
 818 S.W.2d 782 (Tex.Crim.App. 1991)............... -18-

Brenan v. State,
 140 S.W.3d 779 (Tex.App.--Houston [14th Dist.]
 2004, pet ref'd).............................. -2-, -3-

Cashin v. State,
 Nos. 14-03-01140-CR, 14-03-1141-CR, 2005
WL 975663(Tex.App.--Houston [14th Dist.]
 Apr. 28, 2005, no pet.)(mem. op., not
 designated for publication)....................... -16-

Davis v. State,
 947 S.W.2d 240 (Tex.Crim.App. 1997)............... -19-

Kothe v. State,
 152 S.W.3d 54 (Tex.Crim.App. 2004)................ -19-

Lauderback v. State,
 789 S.W.2d 343 (Tex.App.--Fort Worth 1990,
 pet ref'd)........................................ -16-

Morrison v. State,
 71 S.W.3d 821 (Tex.App.--Corpus Christi
 [13th Dist.] 2002) ................................ -17-

Ohio v. Robinette,
 519 U.S. 33 (1996)................................ -19-

Windham v. State,
 No. 14-07-00193-CR, 2008 WL 2169918
 (Tex.App.--Houston [14th Dist.] May 22, 2008,
 pet ref'd)........................................ -16-



                           iv
                   INDEX OF AUTHORITIES


CASES:                                                PAGE


York v. State,
 342 S.W.3d 528 (Tex.Crim.App. 2011)............... -18-


AMENDMENTS:

FOURTH AMENDMENT ....................................... -19-


TREATSIES:

6 Michael B. Charlton,
 Texas Practice: Texas Criminal Law 24.4 (1994).... -17-


STATUTES:

TEX.PENAL CODE, Section 6.03 .......................... -11-

TEX.PENAL CODE, Section 42.03 ........ -9-, -10-, -11-, -13-

TEX.PENAL CODE, Section 42.03(b) ...................... -10-




                              v
             APPELLATE COURT NO. 01-14-00807-CR

  IN THE COURT OF APPEALS FOR THE FIRST JUDICIAL DISTRICT

                   OF THE STATE OF TEXAS

                          AT HOUSTON


ALLISON LEIGH CAMPBELL,
                                   Appellant

vs.

THE STATE OF TEXAS,
                          Appellee.
________________________________________________________

                  TRIAL CAUSE NO. 1923909
                  FROM HARRIS COUNTY CRIMINAL
                    COURT AT LAW NO. 12

            Honorable ROBIN BROWN, Presiding
________________________________________________________


        APPELLANT’S RESPONSE TO APPELLEE’S BRIEF
________________________________________________________

    TO THE HONORABLE JUSTICES OF THE FIRST COURT OF
APPEALS:

      Comes now ALLISON LEIGH CAMPBELL, hereinafter referred

to as the Appellant, and submits this Brief in Response

to Appellee’s Brief, filed on March 11, 2015, with the




                             -1-
Clerk of the Court of Appeals for the First Judicial

District of the State of Texas, at Houston.



             RESPONSE TO APPELLEE’S ARGUMENT

                             I.

    The   Appellee,   in   its     Brief   herein,   begins   its

arguments with the following:        “Appellant has failed to

present any issue for review regarding the trial court’s

overruling of her motion to suppress because she has not

established what, if any, evidence was obtained as a

result of Officer Pena’s action.”

    The State relies on Brennan v. State, 140 S.W.3d 779

(Tex.App. – Houston [14th Dist.] 2004, pet ref’d):

    holding   global   request  to   suppress  ‘all
    evidence seized or obtained’ from alleged
    illegal searches and failure ‘to identify what,
    if any, evidence was ruled upon by the denial’
    presented nothing for appellate review.


What Appellee conveniently leaves out of its Brief is

the portion of the Brennan opinion which states:

    Appellant’s motion for rehearing asserts for
    the first time that the fruits of the illegal
    seizure   are  obvious and   can  easily  and

                             -2-
      unmistakably be ascertained by reviewing the
      record.   It identifies, for the first time,
      several examples of such items from the
      reporter’s record of the hearing. However, to
      have identified these fruits from what is
      provided in appellant’s brief, as he now
      proposes, would have required this court to:
      (1) assume that evidence appellant sought to
      suppress had even been admitted into evidence
      at the hearing, which it was not required to
      be; (2) search the 50 page reporter’s record of
      the hearing and apply applicable law to it to
      determine which items might arguably have been
      such fruits; and then (3) assume that appellant
      would have done likewise. On the contrary, our
      role is merely to evaluate the grounds of error
      presented by the appellant, not to develop them
      for him.


      Since the Justices in the Brennan case believe it is

not   their    role   to     develop      “grounds      of     appeal    for

appellant”,     Appellant     will,      in    this     response    brief,

identify      the   fruits    of    the       illegal    detention       and

subsequent arrest, as they appeared in the trial court

transcript of the hearing.

      First, Appellant refers this Court to Pages 3-20 of

Appellant’s     Brief.       In    the    “Statement      of    Facts”   in

Appellant’s Brief, Appellant clearly lays out the exact

testimony from the hearing, as it regards the officer’s


                                   -3-
actions.              These     actions        led        to     the    officer’s

observations and beliefs that could later be recited in

a   trial    as       evidence,    in   the     form       of    oral   testimony

supporting        a    conviction       for     D.W.I.           Appellant   pled

guilty once her Motion to Suppress was overruled.

     It is clear, up and through Page 5 of Appellant’s

Brief,      that      the     officer’s       actions      in    approaching    a

parked car to awaken sleeping occupants was a “casual

encounter”, not requiring any reasonable suspicion of

criminal activity or probable cause of a crime.                               But,

the testimony on Page 6 of Appellant’s Brief clearly

indicates the initial casual encounter escalated into a

detention, once the officer demanded, received and kept

Appellant’s Texas driver’s license.

     Appellant,          on    Pages    24-30        of    her    Brief,     fully

discusses and provides the Court with ample case law to

back-up      her      argument.         When     the       officer      demanded,

obtained and never returned her Texas driver’s license,

Appellant was illegally detained.




                                        -4-
       This detention required reasonable suspicion and,

per the “fruits of the poisonous tree doctrine”, all

subsequent       observations    and    actions      (including    field

sobriety    tests      and   statements       by   the   Appellant     and

officers,        are   fruits    of      the       initial   detention.

Specifically, see the Statement of Facts, on Pages 8-10

of Appellant’s Brief.

       These are the fruits of the illegal detention that

were     being     presented    to      the    Trial     Judge    to   be

suppressed, i.e., all the officer’s testimony as to what

he observed Appellant do once he returned to her car.

See (Page 17, Lines 12-18, Reporter’s Record):

       Defense Atty.:        So at this point in time, you
                             pull your personal car next to
                             her driver’s door and get out?

       Officer:              That’s correct.

       Defense Atty.:        And your purpose was to?

       Officer:              Basically try to help her out,
                             either getting a ride home or
                             at that point I determined
                             that    she    was    possibly
                             intoxicated. . .




                                  -5-
      The    fact   that     the    officer       still    had   Appellant’s

Texas driver’s license in his possession, the “smell of

alcohol”,     Appellant       “cussing       at    him”    and   Appellant’s

accusation of the officer harassing her are all fruits

of this illegal detention.                At some point, the Appellant

got out of her vehicle and she goes to the ground after

the   officer       places    his    hand     on    her.         The   officer

handcuffs Appellant and calls for back-up to continue

his investigation.

      Most    important      is     the     testimony      by    the   officer

admitting he did not see Appellant drive.                        Rather, the

officer said she was behind the wheel of a car that was

in “park”, with the motor running (Page 13, Lines 7-25,

Reporter’s Record):

      DEFENSE ATTY.:          And when you first saw my
                              client’s car that you got her
                              out   of,  was   she  parked,
                              stopped?

      OFFICER:                At that point, when she’s in
                              front of me – like, I don’t
                              remember if the car was in
                              gear or parked, so I’m going
                              to say if the car didn’t roll
                              when I started talking to her,


                                      -6-
                     I’m going to say the vehicle
                     was parked.

    Defense Atty.:   Did you see my client drive up
                     to the Taco Cabana before you
                     arrived that night?

    Officer:         No, sir, I didn’t.

    Defense Atty.:   When is the first time you saw
                     my client’s car?

    Officer:         When I pulled up to place my
                     order right behind her car.

    Defense Atty.:   So you were sitting parallel
                     to the order board in the
                     closest lane to the building,
                     correct?

    Officer:         That’s correct. It is like a
                     little turn there. So she was
                     already off the turn and I was
                     in the turn.

    Defense Atty.:   So you didn’t at that time see
                     her drive or operate that
                     motor vehicle, did you?

    Officer:         That’s correct.


    Appellant testified that she had not driven the car,

but another male had driven and received a call and had

to leave (Page 26, Lines 22-25, Reporter’s Record):

    Prosecutor:      Did you drive to      the   Taco
                     Cabana location?

                           -7-
       Appellant:            I did not.

       Prosecutor:           Who drove?

       Appellant:            Two males were with us. . .


  As    a    direct   result    of     the    officer’s         seizure   of

Appellant’s Texas driver’s license and his demand that

she relocate her vehicle, this enabled the officer to

supply the missing D.W.I. element of “drive and operate

a motor vehicle”.          The observation of her driving her

vehicle is a fruit of the illegal detention.

       Additionally, all actions, observations and field

sobriety tests by the assisting officer would be tainted

by the initial illegal detention.                 Thus, these elements

would be suppressed under the fruits of the poisonous

tree doctrine.

                                     II.

       Next,   Appellant     attempts        to   justify       Appellant’s

detention, i.e., asking for her Texas driver’s license

on     the   theory   that     the    officer      was   conducting       an

investigative       detention    for       obstructing      a    passageway

and/or public intoxication.

                                     -8-
    This Court should base its decision on the officer’s

testimony and not the personal opinion of the Appellee.

In this context, the Appellee wants this Court to hold

the drive-thru lane to be a “passageway” covered by

Section 42.03 of the Texas Penal Code.             Please note the

officer’s     testimony    during   the    trial   court’s    hearing

(Page   18,    Lines    19-25   &   Page    19,    Line   1   of   the

Reporter’s Record):

    Prosecutor:        The Taco Cabana drive-thru, I want
                       to take you back to that.    Would
                       you describe it as a passageway,
                       perhaps?
    Officer:           I can’t recall it as a passageway.
                       Most drive-thru(s) have one lane
                       that curves around.   You order at
                       the board and come back up to the
                       drive-thru window.      There are
                       several that are two lanes, but I
                       don’t recall if that was a two-
                       lane.


    Even the officer didn’t consider the drive-thru a

passageway!

    Note, also, the officer’s statement regarding one or

two lane drive-thru(s) make it clear that if it were two

lanes, he wouldn’t consider it a passageway!


                                -9-
    The prosecutor goes on to press the officer in an

effort    to     transform    the    drive-thru         into   one   of   the

specific passageways covered by Section 42.03 of the

Texas Penal Code.         The prosecutor was able to get the

officer to verify that the drive-thru system had both an

entrance and exit, neither of which Appellant blocked.

Rather,    he     testified    that      Appellant       blocked     a    path

between the two.

    But, again, since ignorance of the law is not an

excuse or defense in Texas, the officer should have been

familiar with Section 42.03(b), Texas Penal Code.                         This

Article pertains to the definition of “obstruct”, which

means     to     render   impassable          or   to     render     passage

unreasonable inconvenient or hazardous.

    The officer was asked these questions directly and

denied either existed!

    The        Legislature,   also,          clarifies    Section     42.03,

Texas Penal Code, by beginning with:

    (a) A person commits an offense                       if   without
    legal privilege or authority. . .



                                    - 10 -
    Clearly, Taco Cabana expected its customers to be

able to stop as they proceeded from the entrance to the

exit of the drive-thru(s) to place an order and to wait

in line as other cars stopped enroute to this pick-up

window.

    Section 42.03 of The Texas Penal Code, also makes it

a crime if Appellant refused to move her vehicle, if

asked by the officer.    In this case, once the officer

ordered Appellant to move her vehicle, she complied and

then parked it.   Thus, no offense occurred.

                             III.

    Finally, Texas law only criminalized conscious acts

as crimes.    See Section 6.03 of the Texas Penal Code

Annotated:   “Definitions of Culpable Mental States”.

    Intentional   requires    a       “conscious”   objective   or

desire to engage in the conduct or cause the result.

    Knowingly requires a person to be “aware” of the

nature of his conduct or that circumstances exist.

    Recklessly requires a person to be “aware” of but

“consciously” disregard a substantial and unjustifiable


                             - 11 -
risk that the circumstances exist or the result will

occur.    Appellant apparently fell asleep while waiting

in line and could not have been “conscious” or “aware”,

as the law requires.

      In analyzing the facts and law of this case, one is

attempting to determine what facts the officer had at

the time he seized Appellant’s Texas driver’s license

(i.e., detained her).

      In many cases, an officer begins a casual encounter

and, upon investigation, he learns new facts that may

provide a reasonable suspicion to detain.           Upon further

investigation during the detention, he may even learn

new   facts   sufficient   for   probable   cause    to   arrest.

However, in this case, rather than learning new facts

indicating criminal activity, all facts learned by the

officer tend to dispel any belief a crime had been or

was being committed.

      The officer, upon his arrival at Appellant’s door of

her vehicle, could clearly see the appellant was asleep.




                             - 12 -
Thus, proving that she was not intentionally, knowingly

or recklessly obstructing the drive-thru.

      Secondly, the officer candidly      admitted he     could

have safely and without any “unreasonable” inconvenience

drive around Appellant, meaning there was no obstruction

at all as defined by Section 42.03, Texas Penal Code.

The Legislature chose not to outlaw all obstructions

that made passage “inconvenient”, but only those that

made passage “unreasonably inconvenient”.

      Thus, the seizure and retention of Appellant’s Texas

driver’s license, at this point, was not supported by a

reasonable suspicion.

      Also note that in Texas, the Courts have allowed for

an officer making a traffic stop to ask for one’s Texas

driver’s license.    This is for the purpose of checking

for open warrants.    However, also note that this officer

was   off-duty,   working   an   extra   security   job   at   a

neighboring Walmart when he decided to get breakfast in

his personal car.    He testified that he did not have the




                             - 13 -
ability to run a registration check (Page 9, Lines 12-

15, Reporter’s Record).

                              IV.

    As for the Appellee’s second contention that the

officer    was    conducting           a    public      intoxication

investigation, again, please base your decision on the

facts testified to by the officer in the hearing.                   The

officer clearly stated he smelled no alcohol upon the

initial   encounter   and   that       he   had   no   hesitation   in

asking Appellant to drive the car some “500 feet” and

park and wait for him:

    Officer:      … and I asked her for her driver’s
                  license.   At that point she gave
                  me a driver’s license and I told
                  her to take a parking space that
                  was about five hundred feet from
                  our location (Page 8, Lines 23-25
                  & Page 9, Line 1, Reporter’s
                  Record).


    Officer:      She was – she looked tired.                She
                  was sleepy.   At that point I              did
                  not smell any alcohol. That’s              why
                  I made the decision to let                 her
                  drive to the parking space.

                  . . .


                              - 14 -
    Prosecutor:   When she drove off, how far away
                  did she drive?

    Officer:      Approximately 500 feet from the
                  location   she was    at, to the
                  parking space. (Page 9, Lines 4-
                  11, Reporter’s Record).


    Prosecutor:   What did you do with the license?

    Officer:      I placed it in my pocket and I
                  instructed her verbally to park at
                  one of the parking locations about
                  500 feet from our location.

    Prosecutor:   And then I take it you shut the
                  door so she could comply with your
                  order to move to another location?

    Officer:      That is correct. (Page 16, Lines
                  5-11, Reporter’s Record).


    This clearly shows that the officer had no facts to

support   a    reasonable    belief     of   either   public

intoxication or D.W.I.

    Five hundred (500) feet?         That is 166 yards!   In

fact, I used Google Earth to find a point 500 feet from

this Court’s Courthouse.    That would be (going North on

San Jacinto) the Criminal Courthouse; (going West on

Congress) at the Metro Rail; (going South on Fannin) the


                            - 15 -
front door of Sam Houston Hotel; and (going East on

Preston) at the Civil Courthouse.                    The Court can take

judicial knowledge of these distances.                      Note, also, it

is 500 feet from the Taco Cabana drive-thru to the front

door of the officer’s extra job at Walmart!

       Allowing Appellant to drive unescorted for such a

distance clearly shows no reasonable suspicion on the

part     of     the    officer    that       she    was    either   publicly

intoxicated or D.W.I.!

       The State cites three (3) Texas cases, two (2) of

which are unpublished opinions, supporting its argument

that    even     the   brief     blocking      of   a     passageway   was   a

crime.        These three cases are as follows:               Lauderback v.

State, 789 S.W.2d 343 (Tex.App.—Fort Worth 1990, pet

ref’d); Windham v. State, No. 14-07-00193-CR, 2008 WL
2169918 (Tex. App. – Houston [14th Dist.] May 22, 2008,

pet ref’d); and Cashin v. State, Nos. 14-03-01140-CR,

14-03-1141-CR, 2005 WL 975663 (Tex.App. – Houston [14th

Dist.] Apr. 28, 2005, no pet.)(mem. Op., not designated

for publication).          However, it fails to point out that


                                    - 16 -
all three of these cases involve the accused having

stopped on a highway.         The Courts found such an act

“hazardous”, due to the sheer nature of a highway being

for travel at rates of speed from 30 – 75 m.p.h. and

where users don’t expect someone to stop in a moving

lane.

    Contrast this to a drive-thru lane where one is

expected to repeatedly stop, place an order, and proceed

(stop & go), as others pay for their orders (at rates

under 5 m.p.h.).     This hardly creates a hazard!          See

Morrison   v.   State,   71 S.W.3d 821   (Tex.   App.—Corpus

Christi [13th Dist.] 2002):

    While the instant vehicle was parked in the
    northbound   lane   of   traffic,   it   was   not
    obstructing southbound traffic and was passable
    by northbound motorists entering the southbound
    lane, passage was not unreasonably inconvenient
    because there was no traffic.      As one scholar
    has commented, no violation of the statute is
    proven ‘by evidence that shows the defendant
    only caused a slower passage or momentarily
    impeded progress.’ 6 Michael B. Charlton, Texas
    Practice: Texas Criminal Law 24.4 (1994).
    Additionally, the vehicle did not, and indeed
    could not have created a hazardous condition
    because there were no children at play at the
    time the vehicle was stopped.        To hold the
    vehicle   obstructed   a   roadway   under   these

                              - 17 -
       circumstances, would subject virtually every
       mail carrier and delivery person to prosecution
       on a daily basis.     This would be an absurd
       result which we must avoid.    Boykin v. State,
       818 S.W.2d 782    (/case/boykin-v-state-6)
       (Tex.Crim.App. 1991). Accordingly, we hold the
       trial judge abused his discretion in denying
       appellant’s motion to suppress on the basis
       that Golden observed a violation of Section
       42.03 of the Texas Penal Code.


       Additionally, while appellant drove-off, as ordered,

the officer’s main concern was to continue through the

drive-thru window, pick-up and pay for his breakfast!

       Appellee   cites    York     v.     State,     342 S.W.3d 528

(Tex.Crim.App. 2011), in which they justify a public

intoxication investigation for one sleeping in a running

car.     But, the facts in York showed the vehicle was

parked    partially   on    a     sidewalk      and     Defendant     was

confused about his location, the business was closed,

which indicated the possibility of a burglary.                       These

facts are far from falling asleep for two minutes in a

drive-thru of an open business.              Additionally, when the

Appellant was awoken by an officer and ordered to move




                                  - 18 -
her   vehicle,      she   complied.      Appellant    displayed   no

confusion and was aware of her location.

      Texas   law     has   addressed    the   need    to   justify

continual, prolonged detention.          See Kothe v. State, 152
S.W.3d 54 (Tex.Crim.App. 2004):

      In deciding whether the scope of a Terry
      detention is “reasonable,” the general rule is
      that an investigative stop can last no longer
      than necessary to effect the purpose of the
      stop. [32] In other words, if a driver is
      stopped    on    suspicion    of   driving    while
      intoxicated, once the police officer determines
      that the driver is not impaired, he should be
      promptly released [33]. . .In the present case,
      the court of appeals agreed that ‘a warrant
      check in the context of a traffic stop is
      generally     viewed    as    a   reasonable    law
      enforcement exercise.’ [38] However, citing
      Davis v. State, the court of appeals stated
      that a warrant check cannot be used solely as a
      means   to    extend    a   detention   ‘once   the
      reasonable suspicion forming the basis for the
      stop   has    been   dispelled.’   [39]   This   is
      consistent    with   the   rationale   behind   the
      Supreme Court’s development of Fourth Amendment
      law. . .In Ohio v. Robinette, . . . once the
      original purpose for the stop is exhausted,
      police may not unnecessarily detain drivers
      solely in hopes of finding evidence of some
      other crime. . .Only if a license check ‘unduly
      prolongs’ the detention is the officer’s action
      unreasonable under the circumstances. [43] In
      this case, the court of appeals thought that
      the order of events was crucial. It found that
      because Deputy Forslund did not initiate the

                                - 19 -
    warrant check until after he had determined
    that Mr. Kothe was not intoxicated, the deputy
    impermissibly extended the detention[44]. . .


    Once our officer was presented with the above facts

(supporting no obstruction of a passageway, no use of

alcohol,    no   signs    of     intoxication    or     danger   to

Appellant’s self or another), Appellant should have been

permitted   to   leave.        However,   she   could   not   leave

because the officer had seized and retained her Texas

driver’s license.

                                 V.

    Finally, the Appellee wants to argue the handcuffing

of Appellant was only a detention and not an arrest

requiring probable cause.         What Appellee is ignoring is

that the Appellant testified under oath, as follows:

    Appellant:            He comes up and I feel he’s
                          aggressively speaking to me.
                          I didn’t even know why I’m
                          really there. It is not being
                          explained to me.        He is
                          talking to me. At one point –
                          and then I do open the door.
                          And I’m grabbed on the arm




                                - 20 -
                        right   here.       Immediately
                        pulled out of the car and put
                        on the ground.    At which I’m
                        asking    what    I’ve    done.
                        Because I don’t know.

      Defense Atty.:    Did you get a response from this
                        officer?

      Appellant:        No, I did not.

      Defense Atty.:    Were there any other officers
                        present when he first grabbed your
                        arm and put you on the ground?

      Appellant:        No, sir.

      Defense Atty.:    After he put you on the ground,
                        did he handcuff you?

      Appellant:        He did.   Shortly after I reached
                        the ground, I was handcuffed.


      Clearly, the officer, without probable cause, chose

to arrest the Appellant.



                             CONCLUSION

      WHEREFORE,   PREMISES    CONSIDERED,    having   considered

the    authorities     and     arguments     presented    herein,

Appellant prays the Court to enter an order setting



                                - 21 -
aside the judgment and sentence in this matter for the

reasons enumerated above.

                            RESPECTFULLY SUBMITTED,

                            /s/ Paul Mewis

                            PAUL MEWIS
                            Texas Bar Card No.13986500
                            4202 Windy Chase Lane
                            Katy, Texas 77494-1071
                            281.392.2306 (office)
                            713.857.7003 (cell)
                            281.392.7203 (facsimile)
                            paul@mewislaw.com (e-mail)
                            ATTORNEY FOR APPELLANT

                 CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and
correct copy of the foregoing Appellant’s Response to
Appellee’s Brief was hand delivered to the attention of
Ms.   Kimberly  Aperauch  Stelter,   A.D.A.,  Appellate
Division, Harris County D.A.’s Office, 1201 Franklin,
Suite 600, Houston, Texas 77002-1923, on this the 31st
day of March, 2015.

                            /s/ Paul Mewis

                            PAUL MEWIS




                            - 22 -
          WORD COUNT CERTIFICATE OF COMPLIANCE


    I, PAUL MEWIS, the undersigned attorney for
Appellant Allison Leigh Campbell, in Appellate Cause No.
01-14-00807-CR, certify that Appellant’s Reply Brief
contains 3,898 words.   This Reply Brief is a computer-
generated document created in Microsoft Word 2010, using
Courier New 14 point font.    I am relying on the word
count provided by the software used to prepare the
document.

                                   /s/ Paul Mewis

                                   PAUL MEWIS




                          - 23 -